Citation Nr: 0611561	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  August 2002 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2005, the Board denied the veteran's claim now on 
appeal.

In September 2005, the veteran's attorney and the Secretary 
filed a Joint Motion to Vacate and Remand with the United 
States Court of Appeals for Veterans Claims ("CAVC"), 
requiring the Board to provide an adequate statement of 
reasons for its decision.  In September 2005, CAVC granted 
the motion and vacated and remanded the Board's February 2005 
decision for readjudication consistent with the motion, 
including compliance with the instructions in the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded because the RO failed to comply 
with its duty-to-notify-and-assist requirements and failed to 
develop a claim.

In order to comply with the duty-to-notify requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
notify the veteran of what evidence would substantiate a 
claim for an increased rating, and that if the claim is 
granted, that VA would assign an effective date for the 
benefit awarded.  Dingess/Hartman v Nicholson, Nos. 01-1917, 
02-1506 (March 3, 2006).  

Although the veteran filed a claim for an increased rating 
for post-traumatic stress disorder (PTSD), the RO's March 
2001 and April 2002 notice and assistance letters advised the 
veteran of the requirements for establishing service 
connection for PTSD, rather than for an increased rating for 
PTSD.  Thus, the RO failed to advise the veteran of what 
evidence would substantiate an increased rating claim, or of 
the specific allocation of responsibility for providing such 
evidence.

In addition, the record reflects that the veteran claimed he 
was unemployable as a result of his service-connected PTSD.  
Once a veteran submits evidence of a medical disability and 
submits a claim for an increased rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The law provides that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the veteran is 
rendered unemployable as a result of service-connected 
disabilities and if additional requirements are met.  The 
additional requirements that must be met are either those set 
out in 38 C.F.R. § 4.16(a) (an objective standard) or those 
set out in 38 C.F.R. § 4.16(b) (a subjective standard).

The record shows that the RO did not develop the veteran's 
TDIU claim, to include apprising the veteran of what evidence 
would substantiate such claim, or of the specific allocation 
of responsibility for providing such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran and through his 
representative of what evidence would 
substantiate his claims for TDIU and for 
increased rating for PTSD in accordance 
with the provisions of 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Contemporaneous with this advisement, 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment 
for his service-connected PTSD or has any 
records related to unemployability that 
are not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any records not currently on file.  
Obtain these records and associate all 
information not duplicative of evidence 
already received with the case file.  

2.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

3.  Provide the veteran a VA medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether he is entitled to an 
increased rating for PTSD and whether one 
or more of his service-connected 
disabilities (PTSD and eczema, hands 
bilateral) have made the veteran 
incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and any 
nonservice-connected disabilities of the 
veteran.

4.  Take any additional development 
action deemed proper with respect to the 
claims, including conducting VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions, including if 
applicable, the ruling of Dingess/Hartman 
v Nicholson, Nos. 01-1917, 02-1506, 
(March 3, 2006).    Following such 
development, adjudicate the TDIU claim 
and review and readjudicate the PTSD 
claim.  See 38 C.F.R. § 4.2 (if the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claims, issue a Supplemental 
Statement of the Case to the veteran and 
allow an appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






